Exhibit 10.1.11

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

This FIRST AMENDMENT (this “First Amendment”) to Amended and Restated Credit
Agreement referred to below, is dated this 2nd day of November, 2007, effective
as of September 30, 2007, is by and among StoneMor GP LLC, a Delaware limited
liability company (the “General Partner”), StoneMor Partners L.P., a Delaware
limited partnership (the “Partnership”), StoneMor Operating LLC, a Delaware
limited liability company (the “Operating Company”), the Subsidiaries of the
Operating Company set forth on the signature page hereto (together with the
Operating Company, each individually a “Borrower” and collectively, the
“Borrowers” and together with the General Partner and the Partnership, each
individually a “Credit Party” and collectively, the “Credit Parties”), the
lenders party hereto (the “Lenders”), and Bank of America, N.A., a national
banking association organized and existing under the laws of the United States
of America, as Administrative Agent for the benefit of the Lenders (in such
capacity, the “Administrative Agent”), as Collateral Agent for the benefit of
the Lenders and other Secured Creditors, as Swing Line Lender and as L/C Issuer.

BACKGROUND

A. Pursuant to that certain Amended and Restated Credit Agreement entered into
on August 15, 2007 (as amended, modified or otherwise supplemented from time to
time, the “Credit Agreement”) by and among the parties hereto, the Lenders
agreed, inter alia, to extend to the Borrowers a revolving credit facility and
an acquisition line in the maximum aggregate principal amount of Sixty-Five
Million Dollars ($65,000,000).

B. The Borrowers have requested that the Lenders make certain amendments to the
Credit Agreement and the Intercreditor Agreement.

Now, therefore, for value received, and in consideration of Loans made or to be
made, and other credit accommodations given or to be given, to the Borrowers by
the Lenders from time to time, each New Borrower and each other Credit Party
hereby agrees as follows:

1. Definitions.

(a) General Rule. Except as expressly set forth herein, all capitalized terms
used and not defined herein shall have the respective meanings ascribed thereto
in the Credit Agreement and the Intercreditor Agreement.

(b) Amended Definition. The defined term “Consolidated EBITDA” in Section 1 of
the Credit Agreement is hereby amended to add a new subsection (i) immediately
after subsection (h) as follows:

“, and (i) for the four (4) fiscal quarters beginning July 1, 2007 through
June 30, 2008, the Michigan Due Diligence Costs not to exceed Seven Hundred
Fifty Thousand Dollars ($750,000) in the aggregate,”

(c) Additional Definitions. The following additional definitions are hereby
added to Section 1 of the Credit Agreement to read in its entirety as follows:



--------------------------------------------------------------------------------

“First Amendment” means the First Amendment to Amended and Restated Credit
Agreement dated November 2, 2007.

“Michigan Due Diligence Costs” means the actual costs and expenses incurred by
Borrowers in connection with the proposed acquisition of twenty-nine
(29) Michigan cemeteries currently under state-ordered conservatorship.

2. Amendment to Section 7.02(l). Section 7.02(l) of the Credit Agreement is
hereby amended and restated in its entirety as follows:

“(l) Unsecured Indebtedness of the General Partner issued solely for the
purposed of financing Investments pursuant to Section 7.03(k), and any
Guarantees by any Credit Party of such Indebtedness (it being agreed that such
Indebtedness may be secured by the property of Persons who are not Credit
Parties (or required to be Credit Parties)); and”

3. Amendment to Section 7.03(k). Section 7.03(k) of the Credit Agreement is
hereby amended and restated in its entirety as follows:

“(k) Investments of the General Partner in the Partnership to the extent
necessary in order for the General Partner to continue to hold (in its capacity
as General Partner) a two percent (2%) “Percentage Interest” (as such term is
defined in the Partnership Agreement) in the Partnership;”

4. Amendment to Intercreditor Agreement. The references to the dates of the
Security Agreement and the Pledge Agreement in the Intercreditor Agreement being
“the date hereof” are hereby amended to be references to being dated “September
20, 2004”.

5. Representations and Warranties. Each Credit Party hereby represents and
warrants to the Administrative Agent and the Lenders that, as to such Credit
Party:

(a) Representations. Each of the representations and warranties of or as to such
Credit Party contained in the Credit Agreement and the other Credit Documents
are true and correct in all material respects on and as of the date hereof as if
made on and as of the date hereof;

(b) Power and Authority. (i) Such Credit Party has the power and authority under
the laws of its jurisdiction of organization and under its organizational
documents to enter into and perform this First Amendment and any other documents
which the Administrative Agent requires such Credit Party to deliver hereunder
(this First Amendment and any such additional documents delivered in connection
with the First Amendment are herein referred to as the “First Amendment
Documents”); and (ii) all actions, corporate or otherwise, necessary or
appropriate for the due execution and full performance by such Credit Party of
the First Amendment Documents have been adopted and taken and, upon their
execution, the Credit Agreement, as amended by this First Amendment and the
other First Amendment Documents will constitute the valid and binding
obligations of such Credit Party enforceable in accordance with their respective
terms, except as such enforcement may be limited by any Debtor Relief

 

- 2 -



--------------------------------------------------------------------------------

Law from time to time in effect which affect the enforcement of creditors’
rights in general and the availability of equitable remedies;

(c) No Violation. The making and performance of the First Amendment Documents
will not (i) contravene, conflict with or result in a breach or default under
any material applicable law, statute, rule or regulation, or any order, writ,
injunction, judgment, ruling or decree of any court, arbitrator or governmental
instrumentality, (ii) taking into account such consents as have been obtained in
connection with this First Amendment, contravene, constitute a default under,
conflict or be inconsistent with or result in any breach of, any of the terms,
covenants, conditions or provisions of, or constitute a default under, or result
in the creation or imposition of (or the obligation to create or impose) any
Lien upon any of the property or assets of any Credit Party pursuant to the
terms of any material indenture, mortgage, deed of trust, loan agreement, credit
agreement or any other material agreement or instrument to which any Credit
Party is a party or by which it or any of its property or assets are bound or to
which it may be subject or (iii) contravene or violate any provision of the
certificate of incorporation, by-laws, certificate of partnership, partnership
agreement, certificate of limited liability company, limited liability company
agreement or equivalent organizational document, as the case may be, of any
Credit Party;

(d) No Default. No Default or Event of Default has occurred and is continuing,
or will exist immediately after giving effect to this First Amendment; and

(e) No Material Adverse Effect. No Material Adverse Effect has occurred since
August 15, 2007.

6. Conditions to Effectiveness of Amendment. This First Amendment shall be
effective upon the Administrative Agent’s receipt of the following, each in form
and substance reasonably satisfactory to the Administrative Agent:

(a) First Amendment. This First Amendment, duly executed by the Credit Parties,
the Administrative Agent, the Collateral Agent and the Lenders and consented to
by the Purchasers;

(b) Amendment to Note Purchase Agreement. The Borrowers shall deliver a duly
executed parallel amendment to the Note Purchase Agreement;

(c) Other Fees and Expenses. Payment to the Administrative Agent and the
Lenders, in immediately available funds, of all amounts necessary to reimburse
the Administrative Agent and the Lenders for the reasonable out-of-pocket fees
and costs incurred by the Administrative Agent, including, without limitation,
all such fees and costs incurred by the Administrative Agent’s attorneys, in
connection with the preparation and execution of this First Amendment and any
other Credit Document;

(d) Consent and Waivers. Copies of any consents or waivers necessary in order
for the Credit Parties to comply with or perform any of its covenants,
agreements or obligations contained in any agreement which are required as a
result of any Credit Party’s execution of this First Amendment, if any; and

 

- 3 -



--------------------------------------------------------------------------------

(e) Other Documents and Actions. Such additional agreements, instruments,
documents, writings and actions as the Administrative Agent may reasonably
request.

7. No Waiver; Ratification. The execution, delivery and performance of this
First Amendment shall not (a) operate as a waiver of any right, power or remedy
of the Lenders under the Credit Agreement, any Credit Document or any First
Amendment Document and the agreements and documents executed in connection
therewith or (b) constitute a waiver of any provision thereof. Except as
expressly modified hereby, all terms, conditions and provisions of the Credit
Agreement and the other Credit Documents shall remain in full force and effect
and are hereby ratified and confirmed by the Credit Parties. Nothing contained
herein constitutes an agreement or obligation by the Administrative Agent or the
Lenders to grant any further amendments to any of the Credit Documents.

8. Acknowledgments. To induce the Administrative Agent and the Lenders to enter
into this First Amendment, the Credit Parties acknowledge, agree, warrant, and
represent that:

(a) Acknowledgment of Obligations; Collateral; Waiver of Claims. (i) The Credit
Documents are valid and enforceable against, and all of the terms and conditions
of the Credit Documents are binding on, the Credit Parties, except as such
enforcement may be limited by any Debtor Relief Law from time to time in effect
which affect the enforcement of creditors’ rights in general and the
availability of equitable remedies; (ii) the liens and security interests
granted to the Administrative Agent, on behalf of the Lenders, by the Credit
Parties pursuant to the Credit Documents are valid, legal and binding, properly
recorded or filed and first priority perfected liens and security interests
subject only to Permitted Encumbrances, and such liens and security interests
will continue to secure all Loans and other Obligations; and (iii) the Credit
Parties hereby waive any and all defenses, set-offs and counterclaims which
they, whether jointly or severally, may have or claim to have against the
Administrative Agent and the Lenders as of the date hereof.

(b) No Waiver of Existing Defaults. Nothing in this First Amendment nor any
communication between the Administrative Agent, any Lender, any Credit Party or
any of their respective officers, agents, employees or representatives shall be
deemed to constitute a waiver of (i) any Default or Event of Default arising as
a result of the foregoing representation proving to be false or incorrect in any
material respect; or (ii) any rights or remedies which the Administrative Agent
or the Lenders have against any Credit Party under the Credit Agreement or any
other Credit Document and/or applicable law, with respect to any such Default or
Event of Default arising as a result of the foregoing representation proving to
be false or incorrect in any material respect.

9. Binding Effect. This First Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns.

10. Governing Law. This First Amendment shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania without reference
to the choice of law doctrine of the Commonwealth of Pennsylvania.

 

- 4 -



--------------------------------------------------------------------------------

11. Headings. The headings of the sections of this First Amendment are inserted
for convenience only and shall not be deemed to constitute a part of this First
Amendment.

12. Counterparts. This First Amendment may be executed in any number of
counterparts with the same affect as if all of the signatures on such
counterparts appeared on one document and each counterpart shall be deemed an
original.

13. Consent to First Amendment to the Amended and Restated Note Purchase
Agreement. To the extent that consent of the Lenders is required, the Lenders
consent to the First Amendment to the Amended and Restated Note Purchase
Agreement dated as of the dated hereof, by and among the Credit Parties and the
Purchasers.

[Remainder of page intentionally left blank]

 

- 5 -



--------------------------------------------------------------------------------

The Lenders hereby and acknowledge and agree to this First Amendment to Amended
and Restated Credit Agreement as of the date first above written.

 

BANK OF AMERICA, N.A.

By:       Kenneth G. Wood, Senior Vice President   SOVEREIGN BANK, as a Lender
By:       Karl F. Schultz, Vice President   COMMERCE BANK, N.A., as a Lender By:
      Peter L. Davis, Senior Vice President

 

First Amendment to Amended and Restated Credit Agreement

Lenders Signature Page

 

S-1



--------------------------------------------------------------------------------

This First Amendment to Amended and Restated Credit Agreement is hereby
delivered, acknowledged and agreed to as of the date first above written.

 

Credit Parties   STONEMOR GP LLC By:       Paul Waimberg, Vice President of
Finance   STONEMOR PARTNERS L.P.   By:  STONEMOR GP LLC           its General
Partner By:       Paul Waimberg, Vice President of Finance   STONEMOR OPERATING
LLC By:       Paul Waimberg, Vice President of Finance

 

First Amendment to Amended and Restated Credit Agreement

Credit Parties Signature Page

 

S-2



--------------------------------------------------------------------------------

Additional Credit Parties

Alleghany Memorial Park LLC

Alleghany Memorial Park Subsidiary, Inc.

Altavista Memorial Park LLC

Altavista Memorial Park Subsidiary, Inc.

Arlington Development Company

Augusta Memorial Park Perpetual Care Company

Bedford County Memorial Park LLC

Bedford County Memorial Park Subsidiary LLC

Bethel Cemetery Association

Beth Israel Cemetery Association of Woodbridge, New Jersey

Birchlawn Burial Park LLC

Birchlawn Burial Park Subsidiary, Inc.

Blue Ridge Memorial Gardens LLC

Blue Ridge Memorial Gardens Subsidiary LLC

Butler County Memorial Park LLC

Butler County Memorial Park Subsidiary, Inc.

Cedar Hill Funeral Home, Inc.

Cemetery Investments LLC

Cemetery Investments Subsidiary, Inc.

Cemetery Management Services, L.L.C.

Cemetery Management Services of Mid-Atlantic States, L.L.C.

Cemetery Management Services of Ohio, L.L.C.

Cemetery Management Services of Pennsylvania, L.L.C.

Chartiers Cemetery LLC

Chartiers Cemetery Subsidiary LLC

Clover Leaf Park Cemetery Association

CMS West LLC

CMS West Subsidiary LLC

Columbia Memorial Park LLC

Columbia Memorial Park Subsidiary, Inc.

The Coraopolis Cemetery LLC

The Coraopolis Cemetery Subsidiary LLC

Cornerstone Family Insurance Services, Inc.

Cornerstone Family Services of New Jersey, Inc.

Cornerstone Family Services of West Virginia LLC

Cornerstone Family Services of West Virginia Subsidiary, Inc.

Cornerstone Funeral and Cremation Services LLC

Covenant Acquisition LLC

Covenant Acquisition Subsidiary, Inc.

Crown Hill Cemetery Association

Eloise B. Kyper Funeral Home, Inc.

Glen Haven Memorial Park LLC

Glen Haven Memorial Park Subsidiary, Inc.

Green Lawn Memorial Park LLC

Green Lawn Memorial Park Subsidiary LLC

 

By:     Paul Waimberg, as Vice President of Finance for each of the above-named
Credit Parties

 

First Amendment to Amended and Restated Credit Agreement

Additional Credit Parties Signature Page

S-3



--------------------------------------------------------------------------------

Henlopen Memorial Park LLC

Henlopen Memorial Park Subsidiary, Inc.

Henry Memorial Park LLC

Henry Memorial Park Subsidiary, Inc.

J.V. Walker LLC

J.V. Walker Subsidiary LLC

Juniata Memorial Park LLC

Juniata Memorial Park Subsidiary LLC

KIRIS LLC

KIRIS Subsidiary, Inc.

Lakewood/Hamilton Cemetery LLC

Lakewood/Hamilton Cemetery Subsidiary, Inc.

Lakewood Memory Gardens South LLC

Lakewood Memory Gardens South Subsidiary, Inc.

Laurel Hill Memorial Park LLC

Laurel Hill Memorial Park Subsidiary, Inc.

Laurelwood Cemetery LLC

Laurelwood Cemetery Subsidiary LLC

Laurelwood Holding Company

Legacy Estates, Inc.

Locustwood Cemetery Association

Loewen [Virginia] LLC

Loewen [Virginia] Subsidiary, Inc.

Lorraine Park Cemetery LLC

Lorraine Park Cemetery Subsidiary, Inc.

Melrose Land LLC

Melrose Land Subsidiary LLC

Modern Park Development LLC

Modern Park Development Subsidiary, Inc.

Morris Cemetery Perpetual Care Company

Mount Lebanon Cemetery LLC

Mount Lebanon Cemetery Subsidiary LLC

Mt. Airy Cemetery LLC

Mt. Airy Cemetery Subsidiary LLC

Oak Hill Cemetery LLC

Oak Hill Cemetery Subsidiary, Inc.

Osiris Holding Finance Company

Osiris Holding of Maryland LLC

Osiris Holding of Maryland Subsidiary, Inc.

Osiris Holding of Pennsylvania LLC

Osiris Holding of Pennsylvania Subsidiary LLC

Osiris Holding of Rhode Island LLC

Osiris Holding of Rhode Island Subsidiary, Inc.

Osiris Management, Inc.

Osiris Telemarketing Corp.

 

By:     Paul Waimberg, as Vice President of Finance for each of the above-named
Credit Parties

 

First Amendment to Amended and Restated Credit Agreement

Additional Credit Parties Signature Page

S-4



--------------------------------------------------------------------------------

Perpetual Gardens.Com, Inc.

The Prospect Cemetery LLC

The Prospect Cemetery Subsidiary LLC

Prospect Hill Cemetery LLC

Prospect Hill Cemetery Subsidiary LLC

PVD Acquisitions LLC

PVD Acquisitions Subsidiary, Inc.

Riverside Cemetery LLC

Riverside Cemetery Subsidiary LLC

Riverview Memorial Gardens LLC

Riverview Memorial Gardens Subsidiary LLC

Rockbridge Memorial Gardens LLC

Rockbridge Memorial Gardens Subsidiary Company

Rolling Green Memorial Park LLC

Rolling Green Memorial Park Subsidiary LLC

Rose Lawn Cemeteries LLC

Rose Lawn Cemeteries Subsidiary, Incorporated

Roselawn Development LLC

Roselawn Development Subsidiary Corporation

Russell Memorial Cemetery LLC

Russell Memorial Cemetery Subsidiary, Inc.

Shenandoah Memorial Park LLC

Shenandoah Memorial Park Subsidiary, Inc.

Southern Memorial Sales LLC

Southern Memorial Sales Subsidiary, Inc.

Springhill Memory Gardens LLC

Springhill Memory Gardens Subsidiary, Inc.

Star City Memorial Sales LLC

Star City Memorial Sales Subsidiary, Inc.

Stephen R. Haky Funeral Home, Inc.

Stitham LLC

Stitham Subsidiary, Incorporated

StoneMor Alabama LLC

StoneMor Alabama Subsidiary, Inc.

StoneMor Colorado LLC

StoneMor Colorado Subsidiary LLC

StoneMor Georgia LLC

StoneMor Georgia Subsidiary, Inc.

StoneMor Illinois LLC

StoneMor Illinois Subsidiary LLC

StoneMor Indiana LLC

StoneMor Indiana Subsidiary LLC

StoneMor Kansas LLC

StoneMor Kansas Subsidiary LLC

StoneMor Kentucky LLC

StoneMor Kentucky Subsidiary LLC

 

By:     Paul Waimberg, as Vice President of Finance for each of the above-named
Credit Parties

 

First Amendment to Amended and Restated Credit Agreement

Additional Credit Parties Signature Page

S-5



--------------------------------------------------------------------------------

StoneMor Michigan LLC

StoneMor Michigan Subsidiary LLC

StoneMor Missouri LLC

StoneMor Missouri Subsidiary LLC

StoneMor North Carolina LLC

StoneMor North Carolina Funeral Services, Inc.

StoneMor North Carolina Subsidiary LLC

StoneMor Oregon LLC

StoneMor Oregon Subsidiary LLC

StoneMor Pennsylvania LLC

StoneMor Pennsylvania Subsidiary LLC

StoneMor Washington, Inc.

StoneMor Washington Subsidiary LLC

Sunset Memorial Gardens LLC

Sunset Memorial Gardens Subsidiary, Inc.

Sunset Memorial Park LLC

Sunset Memorial Park Subsidiary, Inc.

Temple Hill LLC

Temple Hill Subsidiary Corporation

Tioga County Memorial Gardens LLC

Tioga County Memorial Gardens Subsidiary LLC

Tri-County Memorial Gardens LLC

Tri-County Memorial Gardens Subsidiary LLC

Twin Hills Memorial Park and Mausoleum LLC

Twin Hills Memorial Park and Mausoleum Subsidiary LLC

The Valhalla Cemetery Company LLC

The Valhalla Cemetery Subsidiary Corporation

Virginia Memorial Service LLC

Virginia Memorial Service Subsidiary Corporation

WNCI LLC

W N C Subsidiary, Inc.

Westminster Cemetery LLC

Westminster Cemetery Subsidiary LLC

Wicomico Memorial Parks LLC

Wicomico Memorial Parks Subsidiary, Inc.

Willowbrook Management Corp.

Woodlawn Memorial Gardens LLC

Woodlawn Memorial Gardens Subsidiary LLC

Woodlawn Memorial Park LLC

Woodlawn Memorial Park Subsidiary LLC

 

By:       Paul Waimberg, as Vice President of Finance for each of the
above-named Credit Parties

 

First Amendment to Amended and Restated Credit Agreement

Additional Credit Parties Signature Page

S-6